DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jie Yang on 07/27/2022.

The application has been amended as follows: 

2. (Currently Amended) A method for constructing a genetically engineered bacterium for synthesizing Sarcosine according to claim 1, wherein the method uses a CRISPR/Cas9-mediated gene editing technology to perform targeted transformation on Escherichia coli, 

(1) introducing a single copy of a imine reductase gene dpkA derived from Brevibacterium linens ATCC 9172 at the mbhA site on Escherichia coli ATCC27325 genome, wherein the dpkA has [[a]] the sequence of SEQ ID NO:1, 

(2) introducing a single copy of the endogenous citrate synthase gene gltA ylbE site on Escherichia coli ATCC27325 genome, wherein the gltA has [[a]]the sequence of SEQ ID NO:2, and is controlled by trc promoter;

(3) performing gene knockout iclR site on Escherichia coli ATCC27325 genome;

(4)  performing gene knockout aceB site on Escherichia coli ATCC27325 genome;

(5) introducing a single copy of the endogenous isocitrate lyase gene aceA yeeP site on Escherichia coli ATCC27325 genome, wherein the aceA has [[a]]the sequence of SEQ ID NO:3 and is controlled by trc promoter;

(6) introducing a single copy of the endogenous membrane-bound transhydrogenase gene pntAB yghE site on Escherichia coli ATCC27325 genome, wherein the pntAB has [[a]]the sequence of SEQ ID NO:4 and is controlled by trc promoter;

(7) performing gene knockout ycdW site on Escherichia coli ATCC27325 genome;

(8) introducing a single copy of endogenous phosphoenolpyruvate carboxylase gene ppc yeeL site on Escherichia coli ATCC27325 genome, wherein the ppc has [[a]]the sequence of SEQ ID NO:5, and is controlled by trc promoter; and

(9) performing gene knockout pykF site on Escherichia coli ATCC27325 genome.

3. (Cancelled)

4. (Currently Amended) A method for producing Sarcosine by fermenting the genetically engineered bacterium according to claim 1, 

Inoculating the fermentation culture[[:]], wherein a starter culture of the genetically engineered bacteria of claim 1 is inoculated into a fresh fermentation culture medium in an inoculation amount of 15-20%; 
performing the fermentation under the following conditions to obtain sarcosine:
controlling the pH ;
maintaining the temperature 
when the glucose in the culture medium is completely consumed, adding glucose via a solution of 700-800g/L glucose, wherein the concentration of glucose in the fermentation culture medium is maintained to be <3g/L; 
when the culture reaches an OD600=40, feeding a solution of 1.5-1.6mol/L methylaminehydrochloride ; and,
wherein the [[a]] fermentation period is 28-32 h
wherein the composition[[s]] of the fermentation culture medium is: 15-25g/L of glucose, 1-5g/L of tryptone, 3-5g/L of sodium citrate, 1-5g/L of KH2POs, 0.1-1g/L of MgSO4*7H20 and the balance of water, and pH 7.0-7.2. 3


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art teaches that E. Coli may be metabolically engineered to produce strains for fermentative production using CRISPR/Cas-9, see for example Li (“Metabolic engineering of Escherichia coli using CRISPR-Cas9 mediated genome editing” Metabolic Engineering 31 (2015) 13-21). 
As noted in the specification and shown by the search results available in SCORE, (see specifically protein searches), the enzymes claimed are known enzymes.  Applicant claims a strain produced by known methods of genomic modification, CRISPR/CAS9 to insert genes coding these known enzymes into specific locations.  As evidenced by ATCC (“Escherichia coli (Migula) Castellani and Chalmers 27327” available at https://www.atcc.org/products/27325#detailed-product-information, Manassas, Virginia, accessed on 07/29/2022) and Bachmann (“Pedigree of Some Mutant Strains of Eschericia coli K-12” Bacteriological Reviews, 1972, 525-557), strain ATCC27325, also known as W3110, is a well-known deposited strain that is widely available (ATCC, and Bachman Chart 8, Page 552 description of Chart 8), and which has a known genome (ATCC).  Applicant describes a repeatable and specific method of creating a strain according to claim 1.
One of ordinary skill in the art would not have found it obvious to create a strain having the claimed modifications, nor would one of ordinary skill have found it obvious to use such a strain.       
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-2 and 4 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES Z CONSTANTINE whose telephone number is (571)270-5533. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES Z CONSTANTINE/Examiner, Art Unit 1657                                                                                                                                                                                                        
/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657